The Attorney               General          of Texas
                                        October    10,   1979
MARKWHITE
Attorney General


                   Honorable D. R. “Tom” Uher                   Opinion No. m-67
                   Chairman, House State Affairs
                     Committee                                  Re: Compensation of an attorney
                   P. 0. Box 2910                               who has contracted   to collect
                   A&in, Texas 78769                            delinquent  taxes on behalf    of
                                                                Victoria County.

                   DearRepreserita’flve‘Uner:

                          You ask two questions about the compensation of a private attorney
                   who has contracted with Victoria County to collect delinquent taxes. Under
                   the contract,   which you have submitted to us, the county, joined by the
                   state, employed the attorney to aid local officers in collecting delinquent
                   state and county ad valorem taxes. See V.T.C.S. art. 7335. It provides
                   compensation of fifteen percent of theamount        collected of all dginquent
                   taxes, penaIty and interest subject to the contract     See V.T.C.S. art. 7335a.
                    In performing hi4 duties under the contract, the attoney     filed a motion to
                   compel answers to interrogatories,    which the court granted, ordering the
                   defendant to pay reasonable attorney’s fees to the plaintiff.

                          You first ask whether the collection of attorney’s fees by the private
                   attorney   from individual defendants violates the contract.         There is
                   statutory    authority  for the award of attorney’s       fees under these
                   circumstances      See V.T.C.S. art. 7345b, SS; Tex. Civ. Proc. R. 168. The
                   question is whetherthe    attorney may receive these fees in addition to the
                   fifteen percent compensation awarded under the contract.      Paragraph V of
                   the contract provides in part:

                                . . . where it is necessary to file suit for the enforced
                                collection   of delinquent    taxes on real property,
                                Second Party [the attorney] shall have the authority
                                to procure on behalf of First Party Ithe state and
                                County] the necessary additional data and information
                                as to the name, identity and location of necessary
                                Parties and in the procuring of necessary legal
                                 descriptions of the property may sue in the name of
                                First party for the recovery of the actual cost of this
                                information as Court Costs, as authorized by Article




                                                    P.   206
Honorable D. R. “Tom” Uher        -   Page Two NJ-67   1



           7345B, Section 8, Vernon’s Annotated Civil Statutes.  It is agreed
           and understood that First Party will not be liable for any of the
           above mentioned cost.

Paragraph Vll provides in part:

              It is further agreed and understood that Second Party shall
           furnish, at his own expense, . . . all labor necessary to complete
           said contract including labor and expense incurred . . . in procuring
           neeemary     legal descriptions of the property as provided in
           Paragraph V in all cases where such expenses are not collected as
           costs against the defendant or defendants ln the tax suit, but in no
           event shall such cost be paid to Second Party, either directly or
           indirectly. . . .

Finally, paragraph XIII provides that the Second Party shall not “benefit directly or
indirectly from the performance of this contract except to the extent of compensation
provided in Paragraph VIII of this contract.”

       Where provisions of the same contract are in conflict, the courts will construe the
contract to give effect to all provisions if possible. City of Midland v. Wailer, 430 S.W.2d
473 (Tex. 1968). In our opinion, the quoted contract provisions mean that the state and
county     may recover    attorney    fees in connection     with compelling     answers to
interrogatories,  but these fees may not be paid to the attorney over and above the
compensation provided in paragraph VIII of the contract      Paragraph V permits suit in the
name of the state and county to collect attorney fees; thus, these political entities
actually receive the award.        Paragraph VII specifies that costs collected       against
defendants are not to be paid to the attorney, while paragraph XIII limits the attorney’s
compensation to that provided in paragraph VRl. Thus, the attorney’s fees are to be paid
over to the plaintiff state and county, and not to the attorney employed under the
contract in question.

       you next ask whether the collection from individual defendants of attorney’s fees
for motions to compel interrogatories    violates articles 7335 and 7335a, V.T.C.S. Article
7335 authorizes the commissioners court to contract with a private attorney to enforce
the collection of any delinquent state and county taxes for a percent of the taxes, penalty
and interest actually collected.  Article 7335a provides that no contract may be made by
the commissioners court in connection with delinquent taxes “where the compensation
under such contract is more than fifteen percent of the amount collected.” The contract
in question limits comeensation to fifteen oercent of the amount collected. and as we
have construed the contract, the attorney’s fees are not paid to the attorney in addition to
the compensation. Thus, the attorney receives no more than the compensation authorized
by article 7335a, V.T.C.S.

                                        SUMMARY
            Under a contract     to assist Victoria County in collection     of
            delinquent taxes a private attorney may not receive attorney’s fees




                                            p.   207
Honorable D. R. “Tom” Uher     -   Page Three      (~w-67 1



           for motions to compel answers to interrogatories    in addition to the
           stated compensation.      The compensation provision of the contract
           is consistent with articles 7335 and 7335a.




                                                MARK     WHITE
                                                Attorney General of Texas

JOHN W. PAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

 C. Robert Heath, Chairman
 Jim Allison
 David B. Brooks
 Walter Davis
 Susan Garrison
 Rick Gilpin
 William G Reid
 Bruce Youngblood




                                           p.     208